DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed August 23, 2021.  Claims 1-19 are pending in this case.
Priority
This Continuation Patent Application claims priority to U.S. Application No. 17/077,593, filed October 22, 2020, which is a Divisional Patent Application of U.S. Application No. 16/881,157, filed May 22, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 23, 2021, and September 1, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Remarks
Nonfunctional descriptive material does not serve to distinguish a claim from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
The claims recite multiple instances of nonfunctional descriptive material –
Claims 2-3 constitute nonfunctional descriptive material – “attribute comprises . . . “
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-19 –
In the instant case, claims 1-19 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite a updating a transaction record. Specifically, the claims recite receiving data, identifying existing and matching existing data, creating new data, updating the data, storing the updated data in a ledger, which describes legal or commercial activity and is therefore grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a computer and blockchain-implemented ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer performs the steps or functions of receiving data, identifying exiting and matching existing data, creating new data, updating the data, storing the updated data in a ledger.  The use of a computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of updating a transaction record. As discussed above, taking the claim elements separately, a computer performs the steps of receiving data, identifying exiting and matching existing data, creating new data, updating the data, storing the updated data in a ledger.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-19 further describe the abstract idea of updating a transaction record.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman et al (US 2020/0005912) in view of Pasirstein (US 2019/0250929), Unger et al (US 2020/0028697), and further in view of Smith (US 2015/0379510). 
Regarding claim 1 –
Saliman teaches a computer-implemented method for recording a current status of a blockchain-implemented ledger using a modular smart contract, the method comprising:
receiving, by a processing device, one or more new data object attributes and attribute values for an object key; (par 74)
identifying, by the processing device, a data object matching the object key in the blockchain-implemented ledger; (par 74-75)
importing, by the processing device executing the second smart contract, the first set of data object attributes and attribute values into the second version of the data object; (par 61, 74-80)
submitting, by the processing device executing the second smart contract, the second version of the data object to the distributed ledger that references the object key; (par 61, 63, 74-80)
Saliman does not specifically teach storing, by the processing device executing a first modular contract from a transaction log partition of the distributed ledger, a first version of the data object associated with the object key in the distributed ledger, wherein the data object has a first version number and includes a first set of data object attributes and attribute values;
calling, by the processing device executing the first modular smart contract, a second smart contract from a validation data partition of the distributed ledger;
validating, by the processing device executing the second smart contract, the one or more new data object attributes and attribute values by retrieving one or more validation rules from the validation data partition, applying the one or more validation rules to a hierarchy associated with the one or more new data object attributes and attribute values, and determining that the hierarchy associated with the one or more new data object attributes and attribute values satisfies the one or more validation rules;
Unger teaches storing, by the processing device executing a first modular contract from a transaction log partition of the distributed ledger, a first version of the data object associated with the object key in the distributed ledger, wherein the data object has a first version number and includes a first set of data object attributes and attribute values (par 99-101)
calling, by the processing device executing the first modular smart contract, a second smart contract from a validation data partition of the distributed ledger; (par99-101)
validating, by the processing device executing the second smart contract, the one or more new data object attributes and attribute values by retrieving one or more validation rules from the validation data partition, applying the one or more validation rules to a hierarchy associated with the one or more new data object attributes and attribute values, and determining that the hierarchy associated with the one or more new data object attributes and attribute values satisfies the one or more validation rules.
It would be obvious to one of ordinary skill in the art to combine Saliman and Unger in order to obtain a more flexible updating method without sacrificing transaction security.
Saliman does not specifically disclose creating, by the processing device executing the second smart contract, a second version of the data object that is associated with the object key and that has a second version number;
Pasirstein teaches creating, by the processing device executing the second smart contract, a second version of the data object that is associated with the object key and that has a second version number; (par 60)
It would be obvious to one of ordinary skill in the art to combine Saliman and Unger with Pasirstein in order to obtain a more flexible updating method without sacrificing transaction security.
Saliman does not specifically teach recording, by the processing device, a snapshot of the distributed ledger holding the second version of the data object in a world state database; and
retaining by the processing device, the first version of the data object and the second version of the data object in the transaction log partition.
Smith teaches recording, by the processing device, a snapshot of the distributed ledger holding the second version of the data object in a world state database; (par 8, 41, 48, 57, 90, 136, 141) and
retaining by the processing device, the first version of the data object and the second version of the data object in the transaction log partition. (par 8, 41, 48, 57, 90, 136, 141)
It would be obvious to one of ordinary skill in the art to combine Saliman, Unger, and Pasirstein with Smith in order to obtain a more flexible updating method without sacrificing transaction security.
Regarding claim 2 –
Claim 2 recites nonfunctional descriptive material does not serve to distinguish a claim from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 3 –
Claim 3 recites nonfunctional descriptive material does not serve to distinguish a claim from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 4 –
Pasirstein discloses that the current status of the distributed ledger is recorded in real time or near real time. (par 80)
Regarding claim 5 –
Saliman teaches that the one or more new data object attributes comprises a set of new private attributes and attribute values, as well as one or more shared attributes and attribute values. (par 61, 63, 74-80)
Regarding claim 6 –
Saliman teaches that the first set of data object attributes comprises a set of existing private attributes and attribute values, as well as one or more shared attribute and attribute values. (par 61, 63, 74-80)
Regarding claim 7 –
Saliman teaches submitting, by the processing device executing the second smart contract, the second version of the data object to the distributed ledger upon validating the one or more shared attributes associated with the one or more new data object attributes, against the one or more shared attributes values associated with the first set of data object attributes. (par 82)
Regarding claim 8 –
Pasirstein teaches that a new data object having a new version number and comprising the one or more new data object attributes and attribute values is created if no existing data object matching the object key exists in the distributed ledger. (par 60)
Regarding claim 9 –
Smith teaches the identified data object matching the object key is updated to incorporate the one or more new data object attributes and attribute values. (par 89, 41, 48, 57, 90, 136, 141)
Regarding claim 10 –
Smith teaches the new and first set of data object attributes and attribute values are automatically retained in the world state database of the distributed ledger. (par 89, 41, 48, 57, 90, 136, 141)
Regarding claim 11 –
Smith teaches storing, by the processing device, the second version of the data object in the world state database, using the second modular smart contract. (par 8-9, 41, 48, 57, 89-90, 136, 141)
Regarding claim 12 –
Smith teaches submitting, by the processing device, the second version of the data object and the associated object key to a distributed ledger in the world state database. (par 8-9, 41, 48, 57, 89-90, 136, 141)
Regarding claim 13 –
Saliman teaches preventing, by the processing device, a first party from reading and writing confidential information of a second party, using the first modular smart contract, and preventing the second party from reading and writing confidential information of the first party, using the second modular smart contract; (par 61, 63, 74-80) wherein:
the first set of attributes and attribute values are associated with the first party and comprise confidential information of the first party; (par 61, 63, 74-80) and
a second set of attributes and attribute values are associated with the second party and comprise confidential information of the second party. (par 61, 63, 74-80)
Regarding claim 14 –
Saliman teaches wherein the first set of attributes and attribute values and the second set of attributes and attribute values each further comprises shared attributes and attribute values that are accessible to the first party and to the second party. (par 61, 63, 74-80)
Regarding claim 15 –
Saliman teaches wherein the step of submitting, by the processing device, the second version of the data object to the distributed ledger by the second modular smart contract is contingent upon the second modular smart contract validating that the shared attributes and attribute values within the first set of attributes and attribute values is the same as the shared attributes and attribute values within the second set of attributes and attribute values. (par 82)
Regarding claim 16 –
Pasirstein teaches creating, by the processing device, a data object having a first version number if no existing data object matching the object key exists in the distributed ledger, using the first modular smart contract. (par 23,26)
Regarding claim 17 –
Saliman teaches preventing, by the processing device, the first party from reading and writing confidential information of the second party and third party, using the first modular smart contract; (par 61, 63, 74-80)
preventing, by the processing device, the second party from reading and writing confidential information of the first party and the third party, using the second modular smart contract; (par 61, 63, 74-80) and
preventing, by the processing device, the third party from reading and writing confidential information of the first party and the second party, using the third modular smart contract. (par 61, 63, 74-80)
Regarding claim 18 –
Saliman teaches creating, by the processing device executing a third modular smart contract, a third version of the data object that is associated with the object key and that has a third version number; (par 61, 63, 74-80)
 importing, by the processing device executing a third modular smart contract, the second set of attributes and attribute values into the third version of the data object; (par 61, 63, 74-80) and
importing, by the processing device executing a third modular smart contract, a third set of attributes and attribute values into the third version of the data object, wherein the third set of attributes and attribute values are associated with a third party and comprise confidential information of the third party; (par 61, 63, 74-80) and
Smith teaches storing, by the processing device executing a third modular smart contract, the third version of the data object in the world state database; and submitting the third version of the data object and the object key to the distributed ledger. (par 8, 41, 48, 57, 90, 136, 141)
Regarding claim 19 –
Smith teaches storing, by the processing device executing a third modular smart contract, the third version of the data object in the world state database. (par 8, 41, 48, 57, 90, 136, 141)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gee et al (US 2006/0009999) teach contract term updates.
Metnick et al (US 2018/0089678) teach merchant variation in an exchange item marketplace network.
Qin (US 2019/0036682) teaches secure communication in a blockchain network.
Murphy et al (US 2018/0101684) teach a method and system for identity and credential protection via blockchain.
Hunn (US 2018/0005186) teaches a system and method for forming, storing, managing, and executing contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685